EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on February 24, 2022.
The application has been amended as follows: 
DRAWINGS:
See amendments in attachment to this action.
SPECIFICATION:
See amendments in attachment to this action.
CLAIM 1:
An overcurrent protection method, comprising steps of: 
setting at least two different detection time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]]; 
one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period; and 
comparing the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
CLAIM 2:
The overcurrent protection method according to claim 1, wherein the step of setting at least two different detection time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]] comprises: the detection time[[s]] windows comprise a first detection time window and a second detection time window, and the second detection time window is set after the first detection time window and before level switching; the overcurrent protection thresholds comprise a first overcurrent threshold and a second overcurrent threshold, and the second overcurrent threshold is less than the first overcurrent threshold; the first detection time window corresponds to the first  window corresponds to the second overcurrent threshold.
CLAIM 3:
The overcurrent protection method according to claim 2, wherein a preset waiting time is set after  a level switching time and before the first detection time window; detection of any real-time current value is skipped during the waiting time, and the detection of the at least one real-time current value is started after the first detection time window is reached.
CLAIM 4:
The overcurrent protection method according to claim 2, wherein the step of detecting at least one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period comprises: 
continuously sampling the drive current during the first detection time window to obtain a set of first current sampling values; 
continuously sampling the drive current during the second detection time window to obtain a set of second current sampling values; 
the step of comparing the real-time current values with the corresponding overcurrent protection threshold, if one of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
ifa first current sampling value in  window is preset number of times the overcurrent protection is enabled[[,]] and the output of the drive current is stopped
ifa second current sampling value in  window is the overcurrent protection is enabled and the output of the drive current is stopped
CLAIM 5:
The overcurrent protection method according to claim 2, wherein the step of detecting at least one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period comprises: 
continuously sampling the drive current during the first detection time window to obtain a set of first current sampling values; 
at least one time point in the second detection time to obtain a set of second current sampling values; 
the step of comparing the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
ifa first current sampling value in  window is preset number of times the overcurrent protection is enabled[[,]] and the output of the drive current is stopped
ifa second current sampling  window is greater than the second overcurrent threshold value, the overcurrent protection is enabled and the output of the drive current is stopped
CLAIM 6:
The overcurrent protection method according to claim 2, wherein the step of detecting at least one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period comprises: 
continuously sampling the drive current during the first detection time window to obtain a set of first current sampling values; 
sampling the at multiple time points in the second detection time to obtain a set of second current sampling values; 
the step of comparing the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
ifa first current sampling value in  window is preset number of times the overcurrent protection is enabled[[,]] and the output of the drive current is stopped
ifa second current sampling  window is greater than the second  the overcurrent protection is enabled and the output of the drive current is stopped
CLAIM 7:
In line 2, replace “the” before “first” and “next” with --a--.
CLAIM 8:
The overcurrent protection method according to claim 1, wherein the step of setting at least two different detection time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]] comprises: the output drive current is a current generated bya clock signal voltage.
CLAIM 9:
The overcurrent protection method according to claim 1, wherein the step of detecting at least one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period comprises: the
	CLAIM 10:
 windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]] comprises: obtaining the current waveform diagram generated by the drive current according to a drive voltage.
CLAIM 11:
The overcurrent protection method according to claim 1, wherein before the step of setting at least two different detection time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]], a look up table is arranged in a  windows and the corresponding overcurrent protection thresholds, and a a
CLAIM 12:
The overcurrent protection method according to claim 1, wherein the step of comparing the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current the overcurrent protection is enabled and the output of the drive current is stopped
comparing the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection thresholds[[;]] controlling a
CLAIM 13:
In line 3, replace “the” before “gate” with --a--.
CLAIM 14:
A display panel, comprising: 
an overcurrent protection circuit; 
and the overcurrent protection circuit comprising: 
an output device configured to set at least two different time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]]; 
one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period; and 
a judging circuit configured to compare real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
CLAIM 16:
The display panel according to claim 15, wherein the drive circuit board comprises a memory provided with a look-up table, and the output device obtains a first overcurrent threshold and a second overcurrent threshold according to the look-up table and sends the obtained first overcurrent threshold and the second overcurrent threshold to the judging circuit; 
and the judging circuit compares the real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the output of the drive current is stopped

The display panel according to claim 15, wherein the display panel comprises a timing control circuit, and the detection circuit determines a detection time based on the timing control circuit, and the detection circuit determines a detection time window and detects at least one real-time current[[s]] value during each detection time[[s]] window within [[one]]the level period.
CLAIM 18:
In line 2, replace “the” before “level” and “first” with --a--.
CLAIM 19:
In line 2, replace “a” after “between” and “and” with --the--.
CLAIM 20:
A display device comprising a display panel, wherein the display panel comprises: 
an output device configured to set at least two different time[[s]] windows within drive current, wherein each time window has its own corresponding overcurrent protection threshold[[s]]; 
one real-time current[[s]] valueduring each detection time[[s]] window within [[one]]the level period; and 
a judging circuit configured to compare real-time current values with the corresponding overcurrent protection threshold, if one or more of the real-time current values exceed the corresponding overcurrent protection threshold, the overcurrent protection is enabled and the output of the drive current is stopped
Drawings
The drawings submitted on September 27, 2020 with the amendments as discussed above are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
In re Claim 1, Kozuki et al (2018/0294635) teaches an overcurrent protection method in which an ECU 2 of a vehicle measures a drive current delivered from a supply voltage Vin to a load 3 via resistance 11 and amplifier 12 (paragraph 24).  The detected current is sampled and A/D converted in the microcomputer 23 so that the microcomputer can detect an overcurrent based on an overcurrent cutoff characteristic (paragraph 28).  As seen in Figure 2, the cutoff characteristic is considered to be divided into several time windows (e.g., 0 to tb1, 
In re Claims 14 and 20, Meng (2013/0190973) teaches that an ECU can be utilized with a display 30 in a vehicle (paragraph 41), but does not cure the deficiencies of Kozuki as discussed above.
Fukui (2018/0041022) similarly teaches that an overcurrent is detected when an overcurrent threshold (Ia, Ib, Ic) for each time window (T1, T2, T3) must be exceeded for longer than the duration of the time window for the protective action of stopping the drive current to take place (paragraphs 35-38) but has the same deficiencies as Kozuki.
Additionally relevant, Cortigiani et al (2014/0078629) teaches that during startup of a drive current from supply voltage Vs to a load Z1 a counter is incremented every time an overcurrent threshold is exceeded, wherein when the counter reaches a maximum number, the drive current is cut off (paragraph 21).
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836